DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0325220 to Wildgrube in view of Eagle Vision Systems (hereafter EVS).
Regarding claim 1 Wildgrube discloses a method of operating a refuse collection vehicle to collect refuse from a refuse container, the method comprising: positioning a refuse collection vehicle with respect to a refuse container to be emptied (moving truck); and manually engaging a switch to initiate a dump cycle to be performed by the refuse 
Wildgrube does not disclose the dump cycle continues to completion as long as the switch remains manually engaged.
EVS teaches a vision recognition and control system for refuse trucks that includes the dump cycle continues to completion as long as the switch remains manually engaged (Deadman switch) in order to allow the driver to focus potential hazards rather than controlling the actuators.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Wildgrube to include, the dump cycle continues to completion as long as the switch remains manually engaged, as taught by EVS, in order to allow the driver to focus potential hazards rather than controlling the actuators.
Regarding claim 2 the combination teaches the switch is energized in electronic response to data from at least one sensor positioned on the refuse collection vehicle, the data indicating that the refuse container is in a position to be engaged by the refuse collection vehicle (system only works when container is in proper zone and triggered).
Regarding claim 3 Wildgrube discloses the at least one sensor comprises a camera; and the data from at least one sensor comprises image data collected by the camera (0038).
Regarding claim 4 the combination teaches discloses positioning the refuse

Regarding claims 5 and 6 Wildgrube and EVS are silent regarding lifting the container to a dump position further comprises continuously leveling the refuse container while lifting the engaged refuse container to a dump position and lifting the container to a dump position further comprises leveling the refuse container when the refuse container is lifted to an elevation corresponding to a top of a windshield of the refuse collection vehicle.
That said leveling of a container during lifting to prevent spillage during lifting is well known in the area of refuse loading vehicles and as such it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Wildgrube and EVS to include lifting the container to a dump position further comprises continuously leveling the refuse container while lifting the engaged refuse container to a dump position and lifting the container to a dump position further comprises leveling the refuse container when the refuse container is lifted to an elevation corresponding to a top of a windshield of the refuse collection vehicle to prevent spillage during lifting.
Regarding claim 7 Wildgrube discloses the refuse collection vehicle contains an environmental monitoring sensor responsive to proximity of a potential hazard, and 
Regarding claim 8 the combination teaches the stopped dump cycle automatically resumes in response to a signal from the environmental monitoring sensor indicating the potential hazard has departed (continuing the process reads on this limitation, even if an operator triggers the restart, the restart signal would read on the claimed signal).
Regarding claim 9 the combination teaches the dump cycle is automatically stopped upon disengaging the switch (EVS “deadman” switch).
Regarding claim 10 the combination teaches reengaging the switch to cause the dump cycle to continue to completion as long as the switch remains manually engaged (EVS “deadman” switch).
Regarding claim 11 Wildgrube discloses after completion of the dump cycle, positioning an arm of the refuse collection vehicle in a travel position (0055).
Regarding claim 12 Wildgrube discloses wherein positioning an arm of the refuse collection vehicle in a travel position comprises engaging a second switch (once cycle is complete driver has manual control of arm again).
Regarding claim 13 Wildgrube discloses a method of operating a refuse collection vehicle to collect refuse from a refuse container, the method comprising: positioning the refuse collection vehicle adjacent a refuse container (driving truck); lifting the container by operating an arm of the refuse collection vehicle (operating the arm); and dumping a contents of the refuse container into a hopper of the refuse collection vehicle (dumping container into truck), wherein positioning the refuse collection vehicle 
Wildgrube does not specifically disclose the visual marker comprising a first guideline and a second guideline positioned on the graphical display, the distance on the graphical display between the first guideline and the second guideline being greater than or equal to a distance between a first side of the image of the refuse container on the graphical display and second side of the image of the refuse container on the graphical display.
EVS teaches a vision recognition and control system for refuse trucks that includes the visual marker comprising a first guideline and a second guideline positioned on the graphical display, the distance on the graphical display between the first guideline and the second guideline being greater than or equal to a distance between a first side of the image of the refuse container on the graphical display and second side of the image of the refuse container on the graphical display in order to allow help the operator align the truck with the container.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Wildgrube to include, the visual marker comprising a first guideline and a second guideline positioned on the graphical display, the distance on the graphical display between the first guideline and the second guideline being greater than or equal to a distance between a first side of the image of the refuse container on the graphical display and second side of the image of the refuse container 
Regarding claim 14 the combination teaches aligning a feature of the image of the refuse container on the graphical display with a first guideline and a second guideline positioned on the graphical display comprises aligning the image of the refuse container between the first guideline and the second guideline (see target outline in EVS).
Regarding claims 15 and 16 Wildgrube and EVS are silent regarding the visual marker further comprises a third guideline, the third guideline being disposed equidistant between the first guideline and second guideline and aligning a feature of the image of the refuse container on the graphical display with a visual marker positioned on the graphical display comprises aligning a centerline of the image of the refuse container with the third guideline.
That said targeting systems providing a bullseye or center line are well known and thus it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Wildgrube and EVS to include the visual marker further comprises a third guideline, the third guideline being disposed equidistant between the first guideline and second guideline and aligning a feature of the image of the refuse container on the graphical display with a visual marker positioned on the graphical display comprises aligning a centerline of the image of the refuse container with the third guideline in order to provide additional optical guidance to the operator.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,070,382 to Pruteanu in view of EVS.
Regarding claim 17 Pruteanu discloses a method of operating a refuse collection vehicle to eject refuse from a body of the refuse collection vehicle, the method comprising: manually engaging a switch to initiate an ejection cycle to be performed by the refuse collection vehicle on contents of the body (starting the ejection), the ejection cycle including: unlocking a tailgate of the vehicle (col. 6 lines 4-6); lifting the tailgate of the vehicle (col. 6 lines 4-6); and moving an ejection cylinder of the vehicle to eject contents contained in the body of the refuse collection vehicle (col. 6 lines 5-10).
Pruteanu does not disclose the ejection cycle continues to completion as long as the switch remains manually engaged.
EVS teaches the use of deadman switch to allow the operator to focus other details during automatic operation.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Pruteanu to include a deadman switch and thus the ejection cycle continues to completion as long as the switch remains manually engaged in order to allow the operator to focus other details during automatic operation.  Additionally it is noted that the automation of a previously manual activity by itself is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
Regarding claim 18 the combination teaches the ejection cycle further comprising: lowering the tailgate to a closed position; and locking the tailgate (lowering and latching 32).
Regarding claim 19 the combination teaches the ejection cycle is automatically stopped upon disengaging the switch (EVS deadman switch).
Regarding claim 20 the combination teaches reengaging the switch to cause the ejection cycle to continue to completion as long as the switch remains manually engaged (EVS deadman switch).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art shows various image and alignment systems used in refuse handling vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547.  The examiner can normally be reached on Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619